Case: 12-16032   Date Filed: 07/02/2013   Page: 1 of 9


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16032
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 5:12-cv-00239-WTH; 3:09-bk-03253-PMG



WALTER JESSE LAWRENCE, JR.,

                                                             Plaintiff-Appellant,

                                   versus


EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (July 2, 2013)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-16032     Date Filed: 07/02/2013    Page: 2 of 9


      Walter Lawrence, Jr., proceeding pro se, appeals from the district court’s

dismissal of his bankruptcy appeal for failure to file an initial brief or otherwise

prosecute his appeal. After review, we affirm.

                                 I. BACKGROUND

A.    Bankruptcy Proceedings

      Lawrence filed for Chapter 7 bankruptcy on April 27, 2009. In his

bankruptcy petition, Lawrence stated that he had $38,330.17 in student loan

obligations owed to Sallie Mae Servicing Corporation (“Sallie Mae”). On

December 21, 2010, Lawrence filed an adversary complaint against Sallie Mae in

bankruptcy court. In his complaint, Lawrence sought a determination that his

student loan obligations were dischargeable and an order that his debt be

discharged.

      Educational Credit Management Corporation (“ECMC”) answered

Lawrence’s complaint, explaining that it was the successor in interest to

Lawrence’s consolidated student loan with Sallie Mae. ECMC also responded to

the merits of Lawrence’s complaint. ECMC later moved to officially substitute

itself in place of Sallie Mae as the defendant in light of the transfer of the student

loan at issue. The bankruptcy court granted this motion in April 2011.

      In March 2011, however, ECMC served a set of interrogatories on

Lawrence. Two months later, ECMC requested that the bankruptcy court set a


                                           2
              Case: 12-16032     Date Filed: 07/02/2013   Page: 3 of 9


deadline for Lawrence to respond to ECMC’s outstanding interrogatories and

discovery requests. After a hearing, the bankruptcy court granted ECMC’s motion

on May 24, 2011, and gave Lawrence 21 days to respond to ECMC’s

interrogatories and discovery requests.

      Lawrence then sent ECMC a 72-page “response” in which he repeatedly

argued that he was not legally required to respond to ECMC’s interrogatories or

provide documents. On the basis of Lawrence’s “response,” ECMC moved the

bankruptcy court to compel Lawrence to respond in substance to the outstanding

interrogatories and discovery requests.

      On August 31, 2011, the bankruptcy court granted ECMC’s motion to

compel. The bankruptcy court ordered Lawrence to serve ECMC’s counsel with

responses and responsive documents by September 6, 2011, and warned that

Lawrence’s failure to do so would result in sanctions, including entry of a final

judgment in favor of ECMC.

      On September 12, 2011, ECMC moved for entry of a final judgment in its

favor because Lawrence had failed to comply with the bankruptcy court’s August

31 order. ECMC informed the bankruptcy court that, rather than responding in the

manner ordered by the bankruptcy court, Lawrence instead sent ECMC the same

72-page document that he sent previously.




                                          3
               Case: 12-16032    Date Filed: 07/02/2013   Page: 4 of 9


       On December 9, 2011, the bankruptcy court granted ECMC’s motion and

entered final judgment in ECMC’s favor as to Lawrence’s complaint. The

bankruptcy court explained that it twice had ordered Lawrence to respond to

outstanding discovery requests and it had warned Lawrence of the consequences of

failing to respond. A pretrial hearing took place on November 1, 2011, which

Lawrence did not attend, and, as of that date, he had still not complied with the

bankruptcy court’s orders compelling discovery. Under the circumstances, the

bankruptcy court concluded that entry of final judgment in ECMC’s favor and

against Lawrence was an appropriate sanction.

       Lawrence filed a motion for reconsideration, which the bankruptcy court

denied. On January 30, 2012, Lawrence timely appealed the bankruptcy court’s

ruling to the district court.

B.     District Court Proceedings

       Lawrence’s bankruptcy appeal was docketed in the district court on May 21,

2012. On May 24, 2012, the district court clerk filed and sent to Lawrence a

“Notice of Designation Under Local Rule 3.05” (“the Notice”), which included a

district court case caption and number. The Notice explained that (1) Lawrence’s

appeal was designated as a “Track One Case” pursuant to Local Rule 3.05, and

(2) Lawrence was responsible for serving a copy of the Notice on all other parties.




                                          4
               Case: 12-16032     Date Filed: 07/02/2013     Page: 5 of 9


      On May 30, 2012, Lawrence filed a certificate of service certifying that he

had served a copy of the Notice on ECMC’s counsel via U.S. mail. In the

certificate of service, Lawrence stated his belief that Local Rule 3.05 did not apply

to bankruptcy appeals. After filing the certificate of service, Lawrence did not file

a brief or any other documents.

      On November 7, 2012, more than five months after Lawrence filed the

certificate of service, the district court sua sponte dismissed Lawrence’s appeal.

The district court explained that, pursuant to Bankruptcy Rule 8009(a), Lawrence

was required to file and serve his initial brief by June 5, 2012—14 days from the

May 21, 2012, entry of the appeal on the docket. Lawrence, however, had filed no

brief, did not request an extension of time to file his initial brief, and had not

otherwise appeared in the case. The district court thus dismissed Lawrence’s

appeal for failure to comply with Rule 8009(a) and for failure to prosecute.

      Lawrence timely appealed to this Court.

                                  II. DISCUSSION

      On appeal, Lawrence argues that the district court abused its discretion in

sua sponte dismissing his appeal because the district court made no clear findings




                                            5
                Case: 12-16032       Date Filed: 07/02/2013      Page: 6 of 9


of willful contempt or that lesser sanctions would be appropriate, and because the

district court failed to provide him with notice that his appeal had been docketed. 1

       After the bankruptcy court transmits the record on appeal to the district

court, the district court clerk must docket the appeal and give notice promptly to all

parties that the appeal has been docketed. Fed. R. Bankr. P. 8007(b). Thereafter,

“[t]he appellant shall serve and file a brief within 14 days after entry of the appeal

on the docket.” Fed. R. Bankr. P. 8009(a)(1). If an appellant fails to take any

necessary step in a bankruptcy appeal before the district court (except for timely

filing a notice of appeal), that failure does not affect the appeal’s validity, but it is

grounds “for such action as the district court . . . deems appropriate, which may

include dismissal of the appeal.” Fed. R. Bankr. P. 8001(a).

       This Court interpreted Bankruptcy Rule 8009 in Brake v. Tavormina (In re

Beverly Manufacturing Corp.), 778 F.2d 666 (11th Cir. 1985). In that case, the

district court sua sponte dismissed the appellant’s appeal from a bankruptcy court

decision for failure to file briefs within the then-15-day deadline. Id. at 666. Prior

to the dismissal, the appellant had filed, inter alia, a notice of appeal, statement of

issues, designation of record, and a motion to accelerate the docketing of the

appeal in the bankruptcy court in April 1984. Id. His appeal was docketed in the
       1
        We review for an abuse of discretion a district court’s decision to dismiss a bankruptcy
appeal for failure to diligently prosecute the appeal. Pyramid Mobile Homes, Inc. v. Speake, 531
F.2d 743, 744–46 (5th Cir. 1976); see Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc) (adopting as binding precedent all Fifth Circuit decisions issued on or before
September 31, 1981).
                                               6
               Case: 12-16032     Date Filed: 07/02/2013    Page: 7 of 9


district court in August 1984, but he did not learn of the docketing until the appeal

was dismissed in February 1985, despite the fact that he had inquired about the

status of his appeal in November and December 1984. Id. at 666–67.

      On appeal, the appellant in Brake argued that his failure to timely file an

opening brief should be excused because he never received notice that the appeal

had been docketed, despite his inquiries, and therefore could not have known of the

filing deadline. Id. at 667. This Court vacated the district court’s dismissal, noting

that the appellant had taken “all steps necessary for prosecution of the appeal

except that of filing the brief,” a failing that did not require automatic dismissal.

Id. Rather, this Court held that the sua sponte dismissal of an appeal from a

bankruptcy decision for failure to timely file an initial brief is proper only where

“bad faith, negligence or indifference” has been shown, a “flexible standard.” Id.

This Court noted that “[d]ismissal typically occurs in cases showing consistently

dilatory conduct or the complete failure to take any steps other than the mere filing

of a notice of appeal.” Id.

      Here, the district court did not abuse its discretion in dismissing Lawrence’s

bankruptcy appeal for failure to file an initial brief. Contrary to Lawrence’s

assertion, the district court did not need to make a finding of willful contempt;

rather, a finding of “bad faith, negligence or indifference” was sufficient. See

Brake, 778 F.2d at 667. And that standard was met here in light of Lawrence’s


                                           7
               Case: 12-16032     Date Filed: 07/02/2013     Page: 8 of 9


nearly “complete failure to take any steps” to prosecute his bankruptcy appeal

before the district court. Id. Unlike the appellant in Brake, who repeatedly

inquired about the status of his appeal and filed other documents to perfect the

appeal, the record here shows that Lawrence did not (1) inquire as to the status of

his appeal in the more than five months between the time that he served the Notice

on ECMC and the date of the district court’s order of dismissal; (2) request an

extension of time to file his initial brief; or (3) take any other action to prosecute

his appeal. See id.

      Lawrence’s argument that the 14-day briefing period was never triggered

because the docket clerk failed to give him the proper notice, pursuant to

Bankruptcy Rule 8007(b), is without merit. The district court clerk sent Lawrence

the Notice regarding his appeal only a few days after it was docketed, and

Lawrence acted upon the Notice by serving it on ECMC and filing a certificate of

service with the district court. Lawrence thus had actual knowledge that his appeal

had been entered on the district court’s docket—even if the Notice did not

explicitly state that it had been docketed—because the Notice he received came

from the district court, contained an appellate designation in the case caption,

contained a district court case number, and provided the appropriate “track” for the

case under the Middle District of Florida’s local rules.




                                            8
                Case: 12-16032   Date Filed: 07/02/2013    Page: 9 of 9


      These particular circumstances of Lawrence’s case, which also include

Lawrence’s prior, repeated refusals to comply with the bankruptcy court’s

discovery orders and the resulting entry of judgment in ECMC’s favor,

demonstrate sufficient “indifference” and “consistently dilatory conduct” such that

we cannot say the district court abused its discretion in dismissing Lawrence’s

appeal. See Brake, 778 F.2d at 667. “[A]lthough we are to give liberal

construction to the pleadings of pro se litigants, we nevertheless have required

them to conform to procedural rules.” Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (quotation marks omitted); see Vanderberg v. Donaldson, 259
F.3d 1321, 1326 (11th Cir. 2001) (“Liberal construction does not mean liberal

deadlines.” (quotation marks omitted)).

      In light of the foregoing, we affirm the district court’s dismissal of

Lawrence’s bankruptcy appeal for failure to timely file an initial brief and failure

to prosecute.

      AFFIRMED.




                                          9